Citation Nr: 0332502	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for paresthesia of the 
right hand.

3.  Entitlement to service connection for hematuria, claimed 
as the residuals of a groin injury.

4.  Entitlement to a rating in excess of 40 percent for 
rotator cuff tendinitis of the right (major) shoulder.

5.  Entitlement to a special monthly allowance by reason of 
the need for regular aid and attendance for a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968, plus additional periods of active duty training 
(ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, Vermont, which denied the 
claims on appeal.


FINDINGS OF FACT

1.  VA had made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The evidence is in equipoise as to whether the veteran's 
currently-diagnosed cervical spine disorder is due to an in-
service injury.  

3.  The greater weight of medical evidence establishes a 
causal relationship between the veteran's complaints of right 
hand paresthesia and nonservice-connected carpal tunnel 
syndrome.

4.  Post service medical evidence is negative for treatment 
for, complaints of, or diagnosis of a condition causing 
hematuria or the residuals of hematuria.

5.  Hematuria alone is not a disability for which 
compensation is payable.

6.  The veteran's right shoulder (major) disability is 
manifested by subjective complaints of soreness, numbness, 
and limitation of motion; objective findings of the veteran's 
right shoulder disability include limited range of motion and 
impingement syndrome.  

7.  There is no objective clinical evidence of ankylosis of 
the scapulohumeral articulation, malunion, fibrous union, 
nonunion, or loss of head of the humerus, recurrent 
dislocation of the scapulohumeral joint, or malunion, 
nonunion or dislocation of the clavicle or scapula. 

8.  The veteran's wife was born in June 1945.

9.  Her principal disabilities consist of status/post 
myocardial infarction in 1993 and irritable bowel syndrome.

10.  She is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

11.  She is not unable to feed or clothe herself, bedridden, 
or incapable of attending to the needs of nature without 
assistance due to disability.  

12.  The veteran's wife's disabilities, when considered in 
conjunction with each other, do not result in her inability 
to care for most of her daily personal needs without regular 
assistance of another person, nor do they result in an 
inability to protect herself from the hazards and dangers of 
her daily environment.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, a 
cervical spine disorder was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  Paresthesia of the right hand was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Hematuria, claimed as the residuals of a groin injury, 
was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  The criteria for an evaluation in excess of 40 percent 
for rotator cuff tendinitis of the right (major) shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 
4.59, 4.69, 4.71, 4.71a, Plate I, Diagnostic Codes (DCs) 
5003, 5010, 5024, 5200, 5201, 5202, 5203 (2003).

5.  The criteria for a special monthly allowance by reason of 
the need for regular aid and attendance for a spouse have not 
been met.  38 U.S.C.A. §§ 1115(1)(E), 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.352 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

I.  Entitlement to Service Connection for a Cervical Spine 
Disorder

The veteran initially maintained that he was entitled to 
service connection for a cervical spine disorder as (i) 
secondary to a service-connected right shoulder disability.  
During the pendency of the appeal, he alternatively asserted 
that his cervical spine complaints were (ii) directly related 
to an in-service injury in the 1960s and/or (iii) related to 
an injury which occurred in 1991 while on ACDUTRA (at the 
same time he sustained a service-connected right shoulder 
injury).  To complicate the matter, various physicians have 
associated his complaints to all three of these assertions 
(as secondary to a 1991 shoulder injury, independently 
related to the injury in the 1960s, and as independently 
related to the 1991 injury).  On the other hand, multiple 
physicians have asserted that his complaints are not related 
to service or to any service-connected disability.  
Nonetheless, giving the veteran the benefit of the doubt, the 
Board finds service connection is warranted.

It is apparent to the Board that resolution of the claim 
essentially revolves around conflicting medical opinions 
regarding the veteran's assertion that his cervical spine 
complaints are related to his service-connected right 
shoulder disability and/or related directly to an in-service 
occurrence.  Without detailing each of the multiple medical 
opinions associated with the claims file, the Board notes 
that the evidence favorable to the veteran includes a 
February 2002 private medical opinion which indicated that 
the "degenerative processes within [the veteran's] cervical 
spine are a direct result of the motor vehicle accident that 
occurred in 1966 and the injury in 1991 to the right shoulder 
and neck aggravated that preexisting condition."  A 
September 2001 private treatment record indicated that the 
veteran's current radiculopathy could be the result of a 
previous injury in the 1960s.  A July 2001 VA examination 
report indicated that there were no signs of cervical 
radiculopathy but that it was possible that the veteran's 
right shoulder condition had caused some right-sided neck 
pain on a non-neurological basis.

A June 2001 private treatment record reflected a clinical 
impression of cervical arthritis but no clear-cut nerve root 
entrapment; however, the treating physician remarked that the 
"cervical muscle spasm may be due to this or secondary to 
guarding the right shoulder girdle and overusing the 
trapezius muscles."  She noted that trapezius muscle spasm 
could cause a pseudoradiculopathy.  A June 2001 VA medical 
opinion stated that it was "as likely as not that the 
degenerative changes [to the cervical spine] seen in 1991 
were the result of acute injuries to the cervical spine that 
the veteran incurred in 1964 and 1966."  Interestingly, this 
same physician had previously opined that "it is less than 
likely that the degenerative changes seen in 1991 were the 
result of the acute injuries to the neck noted in 1964 and 
1966."  A February 2001 outpatient treatment note related 
that the veteran's neck pains "may well be in some way 
connected to his shoulder problems."  

On the other hand, the evidence unfavorable to the veteran 
includes, a December 2001 VA examination report which 
concluded that there was no indication that the cervical 
spine condition was due to an in-service neck injury in the 
1960s or caused by the 1991 injury, or was caused or 
visibility aggravated by the veteran's right shoulder 
condition.  A January 2001 VA examination report noted that 
it would be hard to relate the veteran's cervical spine 
complaints to his injury in 1991 involving his shoulder.  A 
November 2000 VA examination report related that it was 
"less than likely that there is any relationship between the 
veteran's service-connected right shoulder condition and any 
neurological symptoms."  A February 1999 outpatient 
treatment note indicated that the changes in the veteran's 
cervical spine MRI were "age-related," suggesting that they 
were not related to a traumatic event.  

Of note, when weighing certain medical opinions, the Board 
observes that inquiry must be made into the nature of the 
expressed opinion, the clinical data used to formulate the 
opinion, its rationale, or any other factors that would give 
it substance.  Bloom v. West, 12 Vet. App. 185 (1999).  In 
Alemany v. Brown, 9 Vet. App. 518 (1996), the Veterans Claims 
Court noted that in light of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Veterans Claims Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert, the Veterans Claims Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In view of the above, the Board is of the opinion that the 
nexus between injuries the veteran sustained in service and 
his cervical spine complaints has been satisfied by the 
evidence.  The veteran has obtained medical opinions 
providing a nexus between his in-service injuries and his 
cervical spine complaints which, at a minimum, places the 
evidence in equipoise.  Based on the aforementioned opinions 
of medical professionals, who had an opportunity to review 
the records in the case, the Board concludes that the 
veteran's cervical spine symptomatology cannot be dissociated 
from injury incurred in military service.  Thus, with 
application of the benefit of the doubt rule, the Board finds 
that the veteran's claim for a cervical spine disorder should 
be granted.

II.  Entitlement to Service Connection for Paresthesia of the 
Right Hand

The veteran asserts, in essence, that his right hand and arm 
symptomatology is related to his service-connected right 
shoulder disability or to his cervical spine complaints (now 
service-connected).  At a personal hearing, he associated his 
hand complaints with his cervical spine and shoulder 
problems.  He reported tingling and numbness of the entire 
hand.

Like his cervical spine complaints discussed above, the 
medical evidence is unclear as to the precise cause of the 
veteran's right hand symptomatology.   For example, an April 
1999 outpatient treatment note indicated that an MRI showed 
no cord compression at the cervical spine and suggested that 
the veteran's hand and arm complaints may have arisen from 
his shoulder.  On the other hand, a November 2000 outpatient 
treatment note stated that the numbness in the veteran's 
hands was consistent with cervical disease.  In a private 
treatment note dated in April 1997, the treating physician 
suggested that the veteran's right thumb complaints were 
related to arthritis.  In October 1998 and May 1999 VA 
examinations, the same VA physician indicated that it was as 
likely as not that the veteran's right shoulder had caused 
involvement with the right upper extremity extending down to 
the hand.  

Nonetheless, after a careful review of the medical evidence, 
the Board finds that the greater weight of medical evidence 
indicates that the veteran's right hand symptomatology is due 
to nonservice-connected carpal tunnel syndrome.  
Specifically, a December 1998 outpatient treatment note 
reflected that the veteran complained of numbness and 
tingling in his right arm.  The treating physician reported 
that EMG nerve conduction studies showed mild carpal tunnel 
entrapment, bilaterally.  Moreover, as noted above, an April 
1999 outpatient treatment note indicated that the veteran 
complained of frequent right hand numbness and tingling and 
noted that an EMG study showed carpal tunnel entrapment.  
After the veteran disagreed, the treating physician stated 
that the problem may arise from the veteran's shoulder but 
did not rule out carpal tunnel syndrome as a co-existing 
entity.  

More recently, in a November 2000 VA peripheral nerve 
examination report, undertaken specifically to address the 
issue of causation, the examiner noted that the veteran had 
undergone multiple tests and studies of his various neck, 
shoulder, and hand complaints.  After reviewing the entire 
claims file, he concluded that 

. . . the neurological symptoms in the 
right are as likely as not due to the 
carpal tunnel syndrome involving the 
median nerve.  There is no evidence of 
any definite neuropathy by EMG.  It is 
less than likely that there is any 
relationship between the veteran's 
service-connected right shoulder 
condition and any neurological symptoms.

The Board is inclined to place significant probative value on 
this medical opinion as the examiner addressed the specific 
issue on appeal and had the claims file to review prior to 
rendering his opinion.

In addition, the above medical opinion is supported by more 
recent medical evidence.  Of note, in a January 2001 VA 
neurological examination a different examiner concluded that 
it was "unlikely his original [1999] injury [to the 
shoulder] has resulted in a brachial plexopathy or a cervical 
radiculopathy . . ."  The examiner noted that there was "no 
conclusive evidence that his right arm pain is related to 
cervical radiculopathy or brachial plexopathy" but suggested 
follow-up studies.  The examiner concluded, however, that he 
doubted that further study would relate the veteran's 
complaints to his 1991 shoulder injury.  In a February 2001 
outpatient treatment note, the neurologist indicated that the 
veteran's hand and arm pain "may well be" related to his 
shoulder but stressed that he thought the veteran had carpal 
tunnel syndrome which may radiate pain all the way up the 
neck.  

A June 2001 private treatment record indicated that the 
veteran's right hand numbness was "possibly due to right 
carpal tunnel syndrome although EMG/NCV was reportedly 
normal."  In a July 2001 VA examination report, the examiner 
concluded that there was no evidence of a brachial plexopathy 
except by one EMG study (when others were negative), which 
was not supported by the clinical evidence.  The examiner 
noted that there was some evidence for carpal tunnel syndrome 
on the right and related that the veteran was at risk for 
carpal tunnel syndrome because of his job and that the 
condition did not relate to his shoulder disability.  He 
reported that there was "no evidence that his shoulder 
condition has caused the numbness in his right hand or any 
weakness."  

In sum, the Board concludes that the veteran's claim for 
right hand paresthesia on a secondary basis must be denied 
because the weight of medical evidence fails to establish a 
relationship between the veteran's service-connected right 
shoulder disability or his newly service-connected cervical 
spine disability.  Moreover, to the extent that his right 
hand symptomatology has been associated with carpal tunnel 
syndrome, the Board concludes that the claim should be 
denied.  Of note, there was no evidence of carpal tunnel 
syndrome during military service as shown by the absence of 
complaints of, treatment for, or diagnosis of carpal tunnel 
syndrome in the service medical records.  Moreover, no 
medical examiner or treating physician has ever related the 
veteran's carpal tunnel syndrome to military service.  
Therefore, to the extent that the veteran's right hand 
symptoms are related to carpal tunnel syndrome, the claim 
must be denied.

III.  Entitlement to Service Connection for Hematuria, 
Claimed as the Residuals of a Groin Injury

Service medical records reflect that the veteran sustained a 
contusion to the right inguinal region in 1967 when he fell 
on a horse shoe peg.  He was hospitalized for two days but 
there was no further follow-up treatment while he was on 
active duty.  A National Guard periodic examination report 
dated in May 1984 reflected a notation of hematuria.  
Subsequent post-service medical evidence is negative for 
complaints of, treatment for, or diagnosis of a disorder 
manifested by hematuria.  

Even assuming that the veteran experienced hematuria during 
active duty, service connection is granted only for 
disability, not on the basis of laboratory findings which may 
suggest the presence of an underlying disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this case, hematuria as a clinical finding only is not deemed 
to be a disability for which compensation is payable.  Absent 
a showing of any underlying organic pathology manifested by 
hematuria either during service or after service discharge, 
the presence of a current disability has not been shown.  As 
such, the current claim for hematuria must be denied.

Parenthetically, the veteran also asserts that his creatinine 
level was elevated by an in-service groin injury.  However, a 
June 2000 outpatient treatment note advised the veteran to 
use Motrin sparingly for neck pain because it could increase 
his creatinine level.  An April 2001 outpatient treatment 
note more clearly indicated that the veteran's elevated 
creatinine levels was secondary to nonservice-connected 
hypertension.  In addition, the same treating physician 
remarked that if the veteran's body mass was taken into 
account, his creatinine level was "not terribly elevated."  
Nonetheless, as above, an elevated creatinine level itself is 
not a disability for which compensation can be payable.

IV.  Entitlement to a Rating in Excess of 40 Percent for 
Rotator Cuff Tendinitis of the Right (Major) Shoulder

In addition to the regulations cited above, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  However, the Board has been directed to consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it 
appropriate to consider factors outside the specific rating 
criteria in determining level of occupational and social 
impairment).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003). 

At a personal hearing, the veteran testified that he 
experienced intermittent pain in his shoulders, depending on 
the type of work he did.  Medications included Motrin or 
Tylenol with codeine if the pain was severe.  The RO has 
rated his right shoulder disability under DCs 5024 and 5201 
for tenosynovitis and limitation of motion of the arm.  The 
Board will also consider DCs 5003-5010, 5200, 5202, and 5203 
for arthritis, ankylosis of the scapulohumeral articulation, 
impairment of the humerus, and impairment of the clavicle or 
scapula.  The veteran is right-handed.

Under DC 5024, tenosynovitis is rated as degenerative 
arthritis (DC 5003) on the basis of limitation of motion of 
the affected part.  Arthritis due to trauma under DC 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC, a rating of 10 
percent is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.

Moreover, under DC 5200 (major arm), a 30 percent evaluation 
is warranted for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 40 percent 
evaluation is warranted with intermediate ankylosis between 
favorable and unfavorable.  A 50 percent evaluation would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side. 

Under DC 5201 (major arm), a 20 percent evaluation is 
warranted with limitation of motion at shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation is in order with limitation of the arm to midway 
between side and shoulder level.  A 40 percent evaluation 
will be assigned with limitation of motion to 25 degrees from 
the side under this code.  

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of the major arm with moderate 
deformity or 30 percent with a marked deformity.  A 20 
percent will be assigned with recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level.  A 30 percent rating 
will be assigned with frequent episodes and guarding of all 
arm movements.  A 50 percent evaluation would be in order for 
fibrous union of the humerus of the major arm, and a 60 
percent is warranted with nonunion (false flail joint) of the 
humerus of the minor arm.  Loss of the head of the major arm 
humerus (flail shoulder) will be assigned a 80 percent rating 
under DC 5202.  A 20 percent evaluation is warranted under DC 
5203 (major arm), the highest available under this code, for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement. 

After a review of the evidence, the Board finds no 
entitlement to a higher than 40 percent disability rating for 
his right (major) shoulder disability.  First, the Board 
notes that the current 40 percent rating contemplates between 
favorable and unfavorable ankylosis of the scapulohumeral 
articulation (DC 5200), limitation of motion to 25 degrees 
from the side (DC 5201), recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movement (DC 5202), and dislocation of the clavicle 
or scapula or nonunion of the clavicle or scapula with loose 
movement (DC 5203).  Separate ratings for these pathologies 
are prohibited:  "the rating schedule may not be employed as 
a vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (200); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Turning now to the issue of a higher disability rating, the 
Board finds that a higher rating is not available under DC 
5200 (ankylosis of the scapulohumeral articulation) because 
there is no evidence that the veteran has ankylosis of the 
scapulohumeral articulation.  Ankylosis is defined as 
stiffening or fixation of a joint.  While limitation of 
motion has been shown, there is no indication of ankylosis of 
the scapulohumeral articulation as evidenced by a certain 
level of range of motion reported in multiple outpatient 
treatment records and VA examinations.  As an example, a July 
2000 outpatient treatment note referenced forward flexion to 
160 degrees (normal is to 180 degrees), abduction to 160 
degrees (normal is to 180 degrees), and external rotation to 
50 degrees (normal is to 90 degrees).  This evidence is 
consistent with additional outpatient treatment records and 
VA examinations.  In January 2001, range of motion was 
reported as forward flexion to 100 degrees, abduction to 90 
degrees, normal external rotation, and internal rotation to 
60 degrees. While limitation of motion is clearly shown, 
there is no evidence of ankylosis and no basis for a higher 
rating under DC 5200.

Next, a higher rating under DC 5201 requires limitation of 
motion of the arm to 25 degrees from the side.  In this case, 
the currently-assigned 40 percent disability rating is the 
highest available under this code, regardless of the level of 
disability.  Therefore, there is no basis for a higher rating 
under DC 5201.  Similarly, a higher than 40 percent rating 
would not be available under DC 5203 (impairment of the 
clavicle or scapula).  

Further, a higher rating may be available under DC 5202 for 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint), and loss of the head of the humerus (flail 
shoulder).  However, the evidence fails to support a higher 
rating under DC 5202.  First, the Board places significant 
probative weight on multiple X-ray reports which fail to show 
a fibrous union of the humerus, a false flail joint, or a 
flail shoulder.  A March 2001 MRI report showed most likely 
areas of tendinopathy rather than a tear.  Degenerative 
changes were in the area of the acromioclavicular joint.  
Given the absence of a mention of a humeral defect in this 
and other X-ray reports, the Board finds no evidence 
consistent with the criteria for a higher rating under DC 
5202 for an impairment of the humerus.  

The Board has also considered whether the veteran is entitled 
for a separate compensable evaluation for arthritis.  
However, because the veteran's right shoulder disability has 
been compensated under DC 5201 specifically for limitation of 
motion of the right shoulder joint and limitation of motion 
is, in fact, shown, a separate compensable rating is not 
warranted under DCs 5003/5010.  

IV.  Entitlement to a Special Monthly Allowance by Reason of 
the Need for Regular Aid and Attendance for a Spouse

Where a veteran's spouse is in need of the regular aid and 
attendance of another person, an increased rate of 
compensation is payable.  38 U.S.C.A. § 1115(1)(E) (West 
2002); 38 C.F.R. § 3.351(a)(2) (2003).  A person shall be 
considered to be in need of regular aid and assistance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity, or (2) helpless or blind, or 
so near helpless or blind as to need the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b)(c) 
(2003).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
appellant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2002).

The veteran's wife underwent VA examinations in October 1998 
and May 2000.  In sum, her gait was normal, her appearance 
was good, she had no restrictions on her upper or lower 
extremities, she could get out of the house whenever she 
wanted, she was able to feed, dress, and bathe herself, and 
could manage her own affairs.  Although she did not drive, 
she maintained a drivers license.  She was not hospitalized 
or permanently bedridden.  

After a careful review of the evidence of record, the Board 
finds that the appellant is not entitled to a special monthly 
allowance based on the need for regular aid and attendance of 
another person.  The medical evidence does not indicate that 
she meets the criteria outlined in 38 C.F.R. § 3.351 and 
§ 3.352.  Specifically, there is no indication that she is 
mentally or physically incapacitated to the extent that she 
needs regular aid and attendance.  There is no evidence that 
she is unable to feed herself, bathe herself, or attend to 
the needs of nature herself.  While she has been diagnosed 
with coronary artery disease and does not drive herself, she 
appears to be able to ambulate without assistance and without 
prosthetic or orthopedic appliances.  Further, the evidence 
does not show that she is unable to take care of daily self-
care activities due to disability, or is otherwise in need of 
regular aid and attendance as envisioned by the regulation.  
She is neither shown to be helpless or blind, or so nearly 
helpless or blind as to require the regular attendance of 
another person.  Accordingly, the Board concludes that the 
veteran is not entitled to special monthly allowance based on 
his wife's need for regular aid and attendance.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

With respect to the veteran's claim for a cervical spine 
disorder, inasmuch as the Board is allowing the benefit 
sought on appeal, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.

With respect to the claims which the Board has denied, a 
careful review of the record reveals that, throughout the 
pendency of this appeal, the RO has fully complied with VA's 
re-defined duties to assist claimants and has kept the 
veteran informed of its actions to develop the record, of the 
need for him to submit specific types of competent evidence 
that would substantiate his claims, and of the specific 
reasons for denying his claims.  

By virtue of the information contained in the rating 
decisions, the statements of the case, and the subsequent 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were told that there was no evidence showing that he was 
entitled to a higher rating for a right shoulder disability 
and were also given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims for service connection.  Further, the RO also notified 
him by letter dated in January 2002 of his due process rights 
under the VCAA and that he needed to submit evidence in 
support of his claims, such as doctors' records, medical 
diagnoses, and medical opinions, and that VA would assist him 
in obtaining those records.  

In addition, it appears that a full compliment of service 
medical records are associated with the claims file.  
Further, all medical records identified by the veteran have 
been associated with the claims file, including VA outpatient 
clinical records, hospital notes, and private treatment 
records.  In addition, the veteran asked and was provided 
with an opportunity to present testimony before the RO in an 
October 2000 personal hearing.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims
and no additional development is needed.  Therefore, the 
Board finds that the mandates of the VCAA have been satisfied 
and a decision on the merits is not prejudicial to the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a cervical spine disorder is granted.

Service connection for paresthesia of the right hand is 
denied.

Service connection for hematuria is denied.

Entitlement to a rating in excess of 40 percent for rotator 
cuff tendinitis of the right (major) shoulder is denied.

Entitlement to a special monthly allowance by reason of the 
need for regular aid and attendance for a spouse is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



